Citation Nr: 9910944	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-35 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 to June 
1973.

Initially, the Board of Veterans' Appeals (Board) notes that 
although the veteran requested a personal hearing in July 
1996, he canceled this hearing as a result of his relocation 
to another state.  Another hearing was then scheduled in 
December 1998 at the Boise, Idaho Regional Office (RO).  
Thereafter, the record shows that the veteran without 
explanation failed to report in December 1998.  Consequently, 
the Board finds that a reasonable effort was made to comply 
with the request for a hearing, and that further efforts to 
provide the appellant with a hearing are not necessary.


FINDING OF FACT

The claim for service connection for hepatitis is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation. 


CONCLUSION OF LAW

The claim for service connection for hepatitis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(previously the United States Court of Veterans Appeals prior 
to March 1, 1999, hereafter "the Court") has held that, in 
general, a claim for service connection is well grounded when 
three elements are satisfied with competent evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  First, there must 
be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  38 U.S.C.A. 
§ 5107.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

None of the veteran's service medical records discloses any 
diagnosis of hepatitis or the treatment of this condition.  
In addition, a questionnaire completed by the veteran at the 
time of an August 1970 examination in preparation for oral 
surgery reflects that the veteran reported that he had never 
had hepatitis.  

On the veteran's last in-service physical examination in 
January 1973, no history of in-service hepatitis or liver 
trouble was recorded, and there were no findings or diagnoses 
at that time associated with hepatitis or liver trouble.

In his original application for compensation received in June 
1973, the veteran did not request service connection for 
hepatitis.  In a second application for compensation received 
in June 1980, the veteran again did not seek service 
connection for hepatitis.

A February 1977 letter from the B. School of Nursing Arts, 
reflects that the veteran was enrolled in the nursing program 
at this university.

In an application for compensation received in March 1996, 
the veteran claimed service connection for hepatitis, 
alleging that his hepatitis "B" had begun in 1969/1970, 
that it was still active, and that he was treated for this 
condition at the United States Army Hospital in Nuremberg, 
Germany.  He further indicated that he had received treatment 
for hepatitis "B" at the Loma Linda, California VA Medical 
Center since 1975, and that he also received treatment for 
this condition at the Wadsworth VA Medical Center in Los 
Angeles, California in 1978.  

Along with his March 1996 claim, the veteran provided a March 
1993 private medical report from Dr. S., who noted that 
testing done on the veteran in July 1983 produced results 
indicating that the veteran most likely had hepatitis "B," 
and that he might be able to transmit this infection to 
others who would come into contact with his blood or bodily 
fluids.

In his notice of disagreement, dated in May 1996, the veteran 
asserted that he tested positive for hepatitis "B' during a 
period he was hospitalized in Furth, Germany, in 1972-1973, 
for drug detoxification and rehabilitation.  The veteran 
further indicated that in 1976, he again tested positive for 
hepatitis "B" at California Hospital in Los Angeles, 
California.

In his substantive appeal of July 1996, the veteran indicated 
that while his January 1973 service physical examination did 
not indicate any evidence of disease, he did not contract 
hepatitis until March 1973 at Nuremberg/Furth, Germany.  As a 
result of this condition, the veteran stated that he could 
not practice nursing.

VA outpatient treatment records for the period of March to 
August 1996 reflect that in March 1996, the veteran reported 
a history of hepatitis "B" in the service and hepatitis 
"C" in 1996.  He further indicated that he was arrested in 
1978 and that this resulted in the revocation of his nursing 
license.  Two days later, the veteran reported a history of 
chronic hepatitis since 1983.  Records dated the following 
day indicate that the veteran reported a history of hepatitis 
"B" at the time of discharge from the service, and that 
after becoming a licensed vocational nurse in 1976, he began 
to use drugs such as morphine.  He also noted that following 
his marriage in 1976, he infected his wife with hepatitis 
"B."  The overall diagnosis at this time included a history 
of hepatitis "B" in the 1980's and hepatitis "C" in March 
1996.  In April 1996, the veteran gave a history of hepatitis 
"B" and "C."  In May 1996, a history of hepatitis "B" 
and "C" was again noted, and at the end of the month, the 
veteran reported a history of hepatitis "B" and "C" in the 
1960's.  


Analysis

The Board has reviewed the record as to this claim, and first 
notes that the evidence of record documents a recent 
diagnosis of hepatitis.  Thus, the first element of a well-
grounded claim, current disability, is arguably established.  
See Caluza v. Brown, supra.  

The veteran's evidentiary assertions are also sufficient to 
establish that he experienced the onset of certain symptoms 
through his lay statements that a lay party is able to 
establish.  Moreover, for purposes of determining whether the 
claim is well grounded, lay evidentiary assertions must be 
presumed to be true, with exceptions not here relevant.  King 
v. Brown, 5 Vet. App. 19 (1993).  Thus, the second element of 
a well-grounded claim, i.e., in-service incurrence of a 
disease or injury, is also arguably established.  See Caluza 
v. Brown, supra.

In order to establish a well-grounded claim, however, there 
must also be evidence establishing a nexus between the 
current disability and the injury or disease in service.  In 
this regard, the only evidence advanced to support the 
existence of hepatitis in service consists of the statements 
of the veteran years after service.  See Caluza v. Brown, 
supra.  However, it has been held that as a lay person, the 
appellant lacks the capability to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  See Espiritu v. Derwinski, supra.  

In other words, although the record reflects that the veteran 
was trained as a nurse and therefore has some amount of 
medical expertise, the record does not reflect that he has 
had any specialized training that would enable him to 
conclude that hepatitis was contracted in service and that he 
presently has the same condition.  See Black v. Brown, 10 
Vet. App. 279 (1997).  Likewise, while the veteran is able to 
establish that he experienced certain symptoms during service 
and that he has manifested continuity of symptomatology after 
discharge, medical evidence is required to relate the 
symptomatology to the hepatitis identified in the more recent 
treatment records.  

The assertions of the veteran are not competent to establish 
that any currently diagnosed hepatitis is related to symptoms 
he experienced in service; such lay assertions carry no 
weight.  See Espiritu v. Derwinski, supra.  The veteran's 
assertions as to continuity of symptoms cannot establish the 
nexus element because the underlying disability at issue 
(hepatitis) is not subject to lay observation.  Savage v. 
Brown, supra.  


As for the medical evidence of record, there is no medical 
evidence which relates hepatitis to service.  In fact, the 
only statement regarding hepatitis in service medical records 
relates to a specific denial on the part of the veteran in 
August 1970 that he ever had hepatitis.  Thereafter, while 
the veteran has more recently contended that he was 
hospitalized during service for hepatitis in March 1973, 
there is no mention of this in service medical records, and 
the last service physical examination in January 1973 is 
completely silent as to any complaints of liver trouble or 
hepatitis.  

In addition, as was noted by the RO, the record reveals that 
the veteran did not claim service connection for hepatitis at 
the time of earlier applications for compensation in June 
1973 and June 1980, and that a post-service reference to 
hepatitis is not documented until the March 1993 private 
medical report from Dr. S., which concludes that studies from 
July 1983 reveal findings consistent with hepatitis "B."  

Although some of the VA outpatient records for the period of 
March to June 1996 note the veteran's history of hepatitis 
since service, there are other statements of medical history 
that refer to the onset as 1983 and the 1980's, and in any 
event, it has been held that the simple transcription of 
statements of medical history, unenhanced by any comment by a 
party with medical expertise, does not rise to the level of 
competent medical evidence on causation.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  

Where the determinative issue involves medical causation or 
medical diagnosis, competent medical evidence to the effect 
that a claim is plausible is required for the claim to be 
well grounded.  See Grottveit v. Brown, supra.  In view of 
the lack of any such evidence relating a current diagnosis of 
hepatitis to service, the Board has no alternative but to 
conclude that the appellant's claim is not well grounded.



The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any medical 
evidence that has not already been requested and/or obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran's claim for service connection for hepatitis 
is not well grounded, the doctrine of reasonable doubt does 
not apply to his case.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the provisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 394, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for hepatitis, VA 
has no duty to assist the appellant in developing his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for hepatitis, the appeal 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

